IN THE SUPREME COURT OF PENNSYLVANIA

In the Matter of                            :   No. 2611 Disciplinary Docket No. 3
                                            :
JOHN SHASANMI                               :   Board File No. C2-19-218
                                            :
                                            :   (Supreme Court of New York, Appellate
                                            :   Division, First Judicial Department, No. M-
                                            :   4090)
                                            :
                                            :   Attorney Registration No. 311041
                                            :
                                            :   (Out of State)


                                         ORDER

PER CURIAM
       AND NOW, this 18th day of July, 2019, having failed to respond to a Notice and

Order directing him to provide reasons against the imposition of reciprocal discipline, John

Shasanmi is disbarred from the practice of law in the Commonwealth of Pennsylvania.

He shall comply with all the provisions of Pa.R.D.E. 217.